SENTELL, Clerk.
RULE 3(A), ALABAMA RULES OF JUDICIAL ADMINISTRATION FACILITIES TO BE FURNISHED BY COUNTIES
Mr. Charles Y. Cameron, Administrative Director of Courts, has requested my opinion as Clerk of the Supreme Court, pursuant to Section 6-105, Act No. 1205, Acts of Alabama, 1975 Regular Session, as follows:
(1) Does the word, “utilities,” in Rule 3(A) of the Alabama Rules of Judicial Administration include telephone service and, if so, does this include long distance telephone service?
(2) Does Rule 3(A) of the Alabama Rules of Judicial Administration preclude counties from charging the state a rental for space occupied by the courts in county courthouses?
In my opinion, each of these questions should be answered in the affirmative.
Section 6.11 of the Judicial Article (Amendment 328 to the Constitution of Alabama) grants to the Supreme Court the power to make and promulgate rules governing the administration of all courts. The pertinent part of Rule 3, Alabama Rules of Judicial Administration, is as follows:
(A) Physical Facilities. — Counties shall furnish and maintain courtrooms and offices for court officials and employees, including judges, clerks, registers and district attorneys, utilities and other necessary facilities for state courts in accord-*309anee with standards prescribed by the administrative director of courts (ADC).
A “utility” in the context of Rule 3(A) is “a service provided by a public utility.” Webster’s Third New International Dictionary.
A telephone company is a public utility. Pike v. Southern Bell Telephone & Telegraph Co., 263 Ala. 59, 81 So.2d 254 (1955); Mickwee v. Boteler, et al., 265 Ala. 544, 93 So.2d 151. See also 73 C.J.S. Public Utilities § 1 (1951).
Telephone service includes long-distance toll charges, extension telephones and like facilities. Attorney General of Alabama, Quarterly Reports, Vol. 102, pp. 24, 25 (1961).
The word, “furnish,” means “to provide or supply with what is needed, useful or desirable . . . equip.” Webster’s Third New International Dictionary (1971).
The word, “maintain,” means “to keep in a state of repair, efficiency or validity; preserve from failure or decline ... to provide for; bear the expense of.” Webster’s Third New International Dictionary (1971).
There is no provision in Rule 3(A) for the State to pay counties for the use of courtrooms and offices for court officials and employees.
In my opinion, the requirement that “counties shall furnish and maintain courtrooms and offices for court officials and employees . . . ” precludes counties from charging the State a rental for space occupied by the courts in county courthouses.